DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-14, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (Choi; EP 3 396 972 A1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, Choi discloses:  A display device (abstract), comprising:
a display panel (100);
a first sound generator (e.g. 1000, 1200, 1600’ ‘ or 1800’ ‘) disposed on a surface of the display panel ($ [0057] ), wherein the first sound generator vibrates the display panel to output a first sound ($[0057]); and
characterizing by a first vibration damping member ("fixing device 1000") disposed between the display panel and the first sound generator (§§[0110] and [0114] with Figures 5A, 5B, 20E, 20J, 21C), wherein the first vibration damping member reduces a vibration displacement of the display panel ("sound pressure level in the specific frequency is removed significantly" in §[0139] or [0196] represents such damping behavior which is shown in Figure 7 as well).
Regarding claims 2 and 3, The structure of first metal plate (heat dissipation member 1690, §§[0164],[0165]), adhesive layer (second adhesion member 1692, §[0164]) and second metal plate (protection member 1652, §[0156], [0164]) is taught by Choi.  Since at least the second metal plate (protection member 1652) has "good
vibration attenuation properties” (§[0156]), the composite structure shown in
Figure 11 is read as the first vibration damping member of claims 2 and 3.
	Regarding claim 4 and 5, A circular shape is taught by Choi (“ring-shaped”, §[0155], "circular plate shape", §[0165]).
Regarding claims 11 and 12, Choi discloses:  a second sound generator (1600 in §[0186] or [0310]) disposed on the surface of the display panel not overlapping the first vibration damping member (Figures 11 and 14A or 20J), wherein the second sound generator outputs a second sound by vibrating the display panel ($[0186] or [0310]), and the second sound is in a higher frequency band than the first sound ($ [0186] or [0310]),
Regarding claim 13, Choi disclose:  a third sound generator (1600' in §[0186] or [0310]) disposed on the surface of the display panel (Figure 14A or 20J), wherein the third sound generator outputs a third sound by vibrating the display panel (§[0186] or [0310]), and the third sound is in a higher frequency band than the first sound (§[0186] or [0310]).
Regarding Claims 14, 23, Corresponding blocking members are already disclosed by Choi (see 1700' and 1700" in Figure 14A, or 1400’, 1400" and 1430 in Figure 20J).
Regarding Claims 19 and 21, A fourth low-frequency sound generator and a related second vibration damping member are disclosed by Choi (see Figure 11 and parts 1200’, 1600"-2, 1800" in Figures 20J, 21C, 21D).
Regarding Claim 20, A common damping member is disclosed by Choi (same "fixing device" for parts 1200' or 1800").
	Regarding Claim 22, A second pair of high-frequency sound generators is disclosed by Choi (parts 1600-2 and 1600'-2 in Figures 21B-D).
Claim(s) 1, 6-11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim; EP 3 439 317 A1; cited by the applicant and applied for the first time in the present application).  
Regarding claim 1, Kim discloses:  A display device (100), comprising:
a display panel (110);
a first sound generator (300) disposed on a surface of the display panel (see
Figures 3-5, 10-13, 16, 17), wherein the first sound generator vibrates
the display panel to output a first sound (§§[0127], [0141], [0193]); and
a first vibration damping member (included in the vibration plate 200, e.g. §[0127], [0141], [0193]) disposed between the display panel and the first sound generator (see Figures 3-5, 10-13, 16, 17), wherein the first vibration damping member reduces a vibration displacement of the display panel ("high vibration damping", §[0127], [0141], [0193]).
	Regarding claims 6 and 7, the claimed heat radiation pin reads on the buffer member 600 (see FIG. 1 and §[0050]; “The buffer member 600 may have a polygonal shape, a circular shape, or an oval shape that surrounds the vibration module 300, for example, each of the first vibration element 310 and the second vibration element 330, but embodiments are not limited thereto.”).
Regarding claim 8, see blocking member 160, Figure 5 and (§§[0091], [0092]).
Regarding claim 9 (see lower chassis 150 and through hole 151a, see Figures 4-5, 10-11).
Regarding claim 10 (see §[0156], Figure 14).
Regarding claims 11 and 15 ("second vibration element 330" may be piezoelectric (e.g. §[0091], [0136]), which is disclosed with "broad frequency response" (§[0037]) which therefore includes a higher frequency band compared to an arbitrary first sound).  Refer also to §[0049].  
	Regarding claims 16-18, refer to FIGS. 4-8 and §§[0054] and [0070]-[0072]. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Kim; US 2019/0208299 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Kim discloses:  A display device (abstract) with display panel (100) comprising a first sound generator (311) and a first damping member (MP+312, §[0094]) between display panel and first sound generator (Figure 8).
	Regarding claim 8, see §§[0162] - [0177].
	Regarding claim 9, see §§[0076]).
	Regarding claim 11, see §§[0131] - [0132], Figure 15.
	Regarding claim 13, see §[0133] Figure 15.
	Regarding claim 15, see §§[0057] - [0060], [0080], [0092], and [0093]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  LEE et al., US 2017/0280216 A1, teach a PANEL VIBRATION TYPE SOUND GENERATING DISPLAY DEVICE; see ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
May 6, 2022